     Case 2:17-cr-00116 Document 51 Filed 06/02/20 Page 1 of 2 PageID #: 296


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

TIMOTHY WALDRON,

             Movant,

v.                                      Civil Action No. 2:19-cv-00185
                                        (Criminal No. 2:17-cr-00116-01)

UNITED STATES OF AMERICA,

             Respondent.


                       MEMORANDUM OPINION AND ORDER


             The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Cheryl A.

Eifert, entered on April 29, 2020; and the Magistrate Judge

having recommended that the court deny the movant’s “Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence

by a Person in Federal Custody,” and thus dismiss the matter;

and no objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the Magistrate Judge be,

and they hereby are, adopted by the court and incorporated

herein.


             It is, therefore, ORDERED that this case be, and it

hereby is, dismissed.
   Case 2:17-cr-00116 Document 51 Filed 06/02/20 Page 2 of 2 PageID #: 297


           The Clerk is directed to transmit copies of this

memorandum opinion and order to the movant, all counsel of

record, and the United States Magistrate Judge.


                                         ENTER: June 2, 2020




                                     2
